Title: To Thomas Jefferson from Joseph Fay, 20 April 1802
From: Fay, Joseph
To: Jefferson, Thomas


            Sir	
              New York 20th. April 1802
            At the request of Mr. Rathbone, I take the freedom to mention my acquaintance with his son, who is Esteemed a young Gentleman of respectable Character and connections, a regular bread Merchant, and promising Talents; I am informed that he is desirous of obtaining an appointment as commercial Agent to some Port in Europe. I am of opinion that he would be Capable of discharging the duties of such an office with reputation to himself, and to his Country.
            I am very respectfully Your most Obedient Humble Servant
            Joseph Fay
          